                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 MARILYN P. HARRIS,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-28

        v.

 WALMART STORES, INC.; and
 WALMART STORES, LP,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's January 31, 2019 Report and Recommendation, (doc. 34), to which the parties have not

filed any objections. Accordingly, Court ADOPTS the Report and Recommendation as the

opinion of the Court. The Court DISMISSES this action WITH PREJUDICE and DIRECTS

the Clerk of Court to CLOSE this case.

       SO ORDERED, this 1st day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
